Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wackerle (US20110280755) in view of Lanigan (US 9,839,743).
Claims 1 and 16:  Wackerle discloses a control method of a resonant piezoelectric air pump (Figs. 1-3), comprising steps of (a) providing at least one resonant piezoelectric air pump (10/16/40/42/12/14) and at least one control module (20), wherein the resonant piezoelectric air pump and the control module are electrically connected to each other (via 22a/b), wherein the resonant piezoelectric air pump includes a piezoelectric actuator (16), and the piezoelectric actuator includes a 
Wackerle discloses transmitting during the unit of time an enable signal having the duty ratio directly to the piezoelectric ceramic plate of the piezoelectric actuator of the resonant piezoelectric air pump for enabling or disabling the resonant piezoelectric air pump directly according to the enable signal (see paragraph 25) but does not disclose adjusting a duty ratio of the enable signal by using the control module.  Wackerle’s pump has application in portable, micro-cooling contexts (see paragraph 59) which will likely be powered from an associated battery and optimizing any energy usage from the battery to extend its useful operational time would be a welcome benefit.  Lanigan teaches a pump assembly which utilizes an actuator powered by a battery (Fig. 3, see col. 92, lines 25-27) under the direction of a controller (1608).  Importantly, Lanigan teaches adjusting a duty ratio of the enable signal during operation using its control module (see col. 92, lines 34-43) and transmitting the enable signal having the duty ratio directly to the actuator (which, as implemented into Wackerle, would be the piezoelectric ceramic plate of the piezoelectric actuator of the resonant piezoelectric air pump).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize duty cycle adjustment as taught by Lanigan into the apparatus of Wackerle in order to address a diminishing power of the battery while still maintaining a consistent power output.  As incorporated into Wackerle, this kind of duty cycle .
Claims 2-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wackerle (US20110280755) in view of Lanigan (US 9,839,743) as evidenced by Suzuki (US 7,732,978).
Claims 2-4 and 7:  Wackerle and Lanigan teach the previous limitations.  While not specifically disclosing duty ratio signal specifics, various signals are well established such as by Suzuki which teaches a pumping device which uses a duty ratio of an enable signal: between 10% and 99%, at 10% at 50% or at .1% (see col. 15, lines 3-20, 15-17, 3-4, 15-17, respectively).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize duty cycle adjustment signals such as those conveyed by Suzuki to address conservation of the diminishing power of an associated battery.  
Claims 8-9:  Wackerle and Lanigan teach the previous limitations.  While not specifically disclosing frequency specifics, various frequencies are well established such as by Suzuki which teaches a pumping device which uses a frequency of the enable signal between 20 KHz and 28 KHz, or at 28 KHz (col. 18, lines 34-35).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize frequencies such as those conveyed by Suzuki to minimize audible noise created by the pump device (see paragraph 57 of Wackerle).
s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wackerle (US20110280755) in view of Lanigan (US 9,839,743) and in further view of Chang (US 9,429,148).
Claims 5-6:  Wackerle and Lanigan teach the previous limitations.  While Wackerle and Lanigan are not explicit about a unit of time in its control period, it is well known to utilize control periods having a unit of time of .5 or 1 second(s) as taught by Chang (see col. 6, lines 42-53).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize control periods as taught by Chang into the apparatus of Lanigan in order to address a user’s changing needs in a timely fashion as well as to accommodate changing pump/battery conditions.
Claims 1 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP3203070) in view of Wackerle (US20110280755) and Lanigan (US 9,839,743).
Claims 1 and 16:  Lee teaches an energy saving control method of a resonant piezoelectric air pump (Figs. 1-3, see paragraph 21-22), comprising steps of (a) providing the resonant piezoelectric air pump (Figs. 1-3) and a control module (see paragraph 18, “external circuit”), wherein the resonant piezoelectric air pump and the control module are electrically connected to each other (via 134, 151), wherein the resonant piezoelectric air pump includes a piezoelectric actuator (133), and the piezoelectric actuator includes a piezoelectric ceramic plate (133); (b) at the beginning of a unit of time, operating the control module to transmit an enable signal directly to the piezoelectric ceramic plate of the piezoelectric actuator of the resonant piezoelectric air 
Lee discloses transmitting during the unit of time an enable signal having directly to the piezoelectric ceramic plate of the piezoelectric actuator of the resonant piezoelectric air pump for enabling or disabling the resonant piezoelectric air pump directly according to the enable signal (see paragraphs 29, 32) but does not disclose adjusting a duty ratio of the enable signal by using the control module.  Lee’s pump has application in portable, micro-cooling contexts which will likely be powered from an associated battery and optimizing any energy usage from the battery to extend its useful operational time would be a welcome benefit.  Lanigan teaches a pump assembly which utilizes an actuator powered by a battery (Fig. 3, see col. 92, lines 25-27) under the direction of a controller (1608).  Importantly, Lanigan teaches adjusting a duty ratio of the enable signal during operation using its control module (see col. 92, lines 34-43) and transmitting the enable signal having the duty ratio directly to the actuator (which, as implemented into Lee, would be the piezoelectric ceramic plate of the piezoelectric actuator of the resonant piezoelectric air pump).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize duty cycle adjustment as taught by Lanigan into the apparatus of Lee in order to address a diminishing power of the battery while still maintaining a consistent power output.  As incorporated into Wackerle, this kind of duty cycle adjustment would necessarily be utilized continuously after the unit of time, repeating the step (b) and the step (c) in another unit of time or more units of time thereafter until the process for air transfer is completed or the battery is completely diminished.
Claim 10:  Lee and Lanigan teach the previous limitations.  Lee further discloses an air inlet plate (11) having at least one inlet (Fig. 2a), at least one convergence channel and a central cavity (Fig. 2a, note 111/112), wherein the at least one convergence channel spatially corresponds to the at least one inlet and guides air from the inlet to converge to the central cavity (Fig. 2a); a resonance plate (12) having a central aperture (120), wherein the central aperture is spatially corresponding to the central cavity (Fig. 1A/2A); the piezoelectric actuator (13) having a suspension plate (130), an outer frame (131), a plurality of brackets (132) and the piezoelectric ceramic plate (133), wherein the plurality of brackets are connected between the suspension plate and the outer frame (Fig. 3), and the piezoelectric ceramic plate is attached on a surface of the suspension plate (Fig. 3); at least one insulation plate (141/142); and a conducting plate (15), wherein the air inlet plate, the resonance plate, the piezoelectric actuator, the at least one insulation plate and the conducting plate are 18stacked sequentially to be assembled together as the resonant piezoelectric air pump (Figs. 1A/2A, and a first chamber is defined by a gap (g0) between the resonance plate and the piezoelectric actuator.
Claim 11:  Lee and Lanigan teach the previous limitations.  Lee further discloses that the step of the energy-saving control method further comprises a step of vibrating the piezoelectric actuator in a downward direction by enabling the resonant piezoelectric air pump, wherein the air is inhaled from the at least one inlet of the air inlet plate, converged to the central cavity along the at least one convergence channel and flows in the downward direction into the first chamber through the central aperture of the resonance plate (see operation in Figs. 5-7 in Lee).
Claim 12:  Lee and Lanigan teach the previous limitations.  Lee further discloses that the step of the energy-saving control method further comprises a step of vibrating the resonance plate in the downward direction in resonance with the piezoelectric actuator, wherein the resonance plate moves away from an original position and attaches to the suspension plate of the piezoelectric actuator, and the volume of the first chamber is compressed, thereby pushing the air to move toward the peripheral regions of the first chamber and flow downwardly through a vacant space between the brackets of the piezoelectric actuator (see operation in Figs. 5-7 in Lee).
Claim 13:  Lee and Lanigan teach the previous limitations.  Lee further discloses that the step of the energy-saving control method further comprises a step of vibrating the piezoelectric actuator in an upward direction when the resonance plate returns to the original position, wherein the volume of the first chamber is compressed which makes the air flow toward the 19peripheral regions of the first chamber and the air outside the resonant piezoelectric air pump is continuously inhaled from the at least one inlet of the air inlet plate and then converged to the central cavity (see operation in Figs. 5-7 in Lee).
Claim 14:  Lee and Lanigan teach the previous limitations.  Lee further discloses that the step of the energy-saving control method further comprises a step of vibrating the resonance plate in the upward direction in resonance with the piezoelectric actuator, wherein the air in the central cavity is introduced into the first chamber through the central aperture of the resonance plate, and the air moves in the downward direction and passes through the vacant space between the brackets of the piezoelectric actuator (see operation in Figs. 5-7 in Lee).
Claim 15:  Lee and Lanigan teach the previous limitations.  Lee further discloses that the step of the energy-saving control method further comprises a step of repeating the step (b1), the step (b2), the step (b3) and the step (b4) for transferring the air continuously (see operation in Figs. 5-7 in Lee).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant has argued that the primary references Examiner relied upon previously did not convey actuating signals directly to the piezoelectric ceramic plate.  Examiner has adjusted his rejections to accommodate for this new requirement, relying upon the Wackerle and Lee references (in view of Lanigan) to teach a pump arrangement in which adjusted duty signal are sent directly to a piezoelectric actuator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.